Citation Nr: 0840975	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
eye disorder, to include as secondary to the service-
connected hypertension.

2.  Entitlement to service connection for a claimed stomach 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968 and from February 1970 to February 1988. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.

The Board remanded the appeal in August 2005 and November 
2007 for further development of the record.


FINDINGS OF FACT

1.  The veteran's currently diagnosed eye disorders, epiphora 
and glaucoma suspect are not shown to be causally related to 
his periods of active military service or otherwise caused or 
made worse by his service-connected hypertension. 

2. The veteran is not shown to have a continuing current 
stomach disability causally related to his periods of active 
military service. 

3.  The service-connected hypertension currently is not shown 
to be productive of diastolic pressure readings that are 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.




CONCLUSIONS OF LAW

1.  The current bilateral eye disorders manifested by 
epiphora and glaucoma suspect were not incurred in or 
aggravated by active service; nor are they proximately due 
to, the result of, or aggravated by his service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2008).

2.  The veteran is not shown to have a chronic current 
stomach disability due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008). 

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  Moreover, the RO 
readjudicated the issues on appeal, most recently in an April 
2008 Supplemental Statement of the Case.  Further, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the December 2007 VCAA 
letter the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.  With regard to the increased 
evaluation claim included in this decision, the veteran was 
fully notified of the disability evaluation and an effective 
date for his service-connected hypertension.  

Finally, as this case, with regard to the service-connected 
hypertension claim, concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected hypertension and his claimed 
bilateral eye disorders.  As such, no action is required to 
establish the "baseline level of severity" of his service-
connected hypertension and the provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

The veteran was seen various times during service for eye and 
stomach complaints.  In May 1973 he was seen for complaints 
of a right eye irritation.  In April 1985, the veteran was 
seen for complaints of irritation of the right eye.  He 
denied any trauma to the eye.  He did have redness of the 
conjunctiva.  The veteran's eye was irrigated with normal 
saline and he was given an eye patch to wear.  He was 
diagnosed with subconjunctival bleed.  He was instructed to 
return to the clinic for further evaluation as needed.  In 
October 1987 he was seen for a recent finding of increased 
intraocular pressure of the right eye.  On examination, the 
pressure in the eye was "ok."  He was advised to have the 
pressures rechecked in 3-6 months.

As noted, the veteran also received treatment for stomach 
complaints during service.  In April 1980 he was seen for 
complaints of stomachache, nausea and diarrhea. The examiner 
concluded he had a possible intestinal virus.  In September 
1986, he was seen for complaints of stomach pain and chills.  
On examination, the veteran had no significant abnormality.

Subsequent to service, the veteran contends that he has 
current bilateral eye and stomach disorders etiologically 
related to his periods of service.  In a February 2006 VA 
examination, the veteran complained of abdominal pain onset 
in service.  Objectively, the veteran manifested no symptoms 
identifiable with a stomach disorder.  However, he did have 
abdominal tenderness.  The veteran was diagnosed with 
intermittent abdominal pain of unknown etiology.  The 
examiner noted that the veteran had abdominal pain in service 
and opined that the current abdominal pain was at least as 
likely as not caused by or service related.

In an April 2006 VA eye examination, the veteran complained 
of tearing in both eyes ongoing for approximately 1-2 years.  
He denied any associated symptoms such as itching, pain, 
double vision, flashing lights or floaters.  He did not have 
any changes in vision.  However, he did complain of an 
episode of bilateral blurred vision several weeks previous to 
the exam which lasted 30 minutes; however, he had not had any 
additional episodes of blurred vision.

On examination the veteran was diagnosed with dry eyes and 
high intraocular pressures in both eyes.  The examiner 
commented these findings indicated some suspicion for 
glaucoma.  The examiner opined that based on the findings and 
review of the claims folder, it was unlikely that the 
veteran's dry eyes and glaucoma suspect were a result of his 
service.  Additional examination in May 2007 showed 
constriction in the visual fields bilaterally.

In a January 2008 VA stomach examination, the veteran 
reported having abdominal pain 2-3 times per day, lasting 
approximately an hour at a time.  He did not have nausea, 
vomiting, constipation or diarrhea.  The pain was not related 
to eating or activity.  Objectively, the veteran manifested 
no symptoms identifiable with a stomach disorder.  The 
veteran worked as a cook and lost no time due to his stomach 
complaints.  The veteran was diagnosed with abdominal pain of 
unknown etiology.  The examiner noted that the veteran had 
symptoms of intermittent right upper quadrant pain in service 
that had continued over the years.  Thus, the examiner opined 
that the veteran's abdominal condition was at least as likely 
as not caused by or a result of his military service.  Again, 
however, no specific disorder or disability was diagnosed.

In a March 2008 VA eye examination, the veteran reported that 
his eyes randomly watered periodically throughout the day.  
There was no specific precipitating factor.  Episodes of his 
eyes watering would last 10-15 minutes at a time and this 
occurred twice a day.  He also complained of blurred vision 
that would occur 1-2 times per day.  On examination, the 
veteran was diagnosed with epiphora (watering of the eyes) 
secondary to age-related dysfunction of the meibomian glands 
and glaucoma suspect secondary to elevated intra-ocular 
pressure.

The examiner explained that epiphora (excessive tearing) is 
caused by age-related dysfunction of the oil glands in the 
eyelids.  This was very common in individuals over the age of 
40.  This disorder had no relationship to hypertension or 
high blood pressure and there was no evidence in the record 
to support a conclusion that the epiphora was caused by an 
event of the veteran's military service.  Further, it was 
unlikely that any event in the past would cause chronic 
tearing of the eyes.  The only event that would cause tearing 
would be trauma to the cornea resulting in a chronically 
irritated corneal surface and the veteran did not have such a 
condition.

The examiner also explained that veteran had elevated 
intraocular pressure which classified him as glaucoma 
suspect.  This condition was isolated to the eye and had no 
correlation with systemic hypertension.  It was well 
established that systemic hypertension did not affect 
intraocular pressure.  Glaucoma suspect (elevated intraocular 
pressure) is an age-related condition.  There was no evidence 
in the records to support a conclusion that the glaucoma 
suspect was caused by service related events.  The examiner 
noted that the veteran's misunderstanding of a previous 
examination report and clarified that it did not mean that 
the veteran had high blood pressure of the eyes; rather it 
meant the veteran had elevated intraocular pressure which is 
not service related.

Given its review of the record, the Board finds that service 
connection for the claimed bilateral eye disorders and 
stomach condition is simply not warranted.  With regard to 
the veteran's claimed stomach condition, the Board notes that 
the veteran has not been diagnosed with a stomach disability 
related to his period of service.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  The record simply 
demonstrates the veteran has periods of intermittent 
subjective abdominal pain for which service connection cannot 
be granted.  It is not shown to cause any employment 
impairment or functional impairment.

With regard to the claimed bilateral eye disorders, despite 
having diagnosed eye disorders, the record is clear that 
neither disorder is related to the veteran's periods of 
service. The regulations are clear that service connection is 
allowed for a disability resulting from disease or injury 
incurred in or aggravated by service.  In this case, the 
evidence of record simply fails to establish a causal 
relationship between the veteran's diagnosed eye disorders 
and an event or incident of his period of service.  
Additionally, the evidence of record fails to show that the 
veteran's diagnosed eye disorders are proximately due to, the 
result of, or aggravated by his service-connected 
hypertension.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 
Vet. App. at 448 (1995).

The only other evidence of record supporting the veteran's 
claims is his various lay assertions.  While the veteran is 
certainly competent to report symptoms capable of lay 
observation, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding these issues 
on appeal because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, 
the appeal, in this regard, is denied.

III. Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning different ratings during 
different periods of the appeal period where there is a 
change in symptoms).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In an August 2003 rating decision, the RO granted service 
connection for hypertension in view of the diagnosis of 
hypertension and the need for continuous medication to 
control beginning in service.  A 10 percent evaluation was 
assigned, effective from March 2003.

In the June 2003 VA examination, the veteran had blood 
pressure readings of 156/90 (sitting), 138/78 (standing) and 
154/88 (lying).  He used multiple medications, including 
Monopril, Atenolol and Amlodipine to control his 
hypertension.  His hypertension was described as "not 
currently well controlled" given that his sitting blood 
pressure reading was 156/90.

In the January 2008 VA examination the veteran had blood 
pressure readings of 140/92, 140/98 and 140/97.  He used 
multiple medications, including Metoprolol, Micardis hct and 
Amlodipine to control his hypertension.  He was diagnosed 
with essential hypertension.  His hypertension had no 
significant effects on his occupation or usual daily 
activities.

The RO has evaluated the veteran's service-connected 
hypertension at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Under this section, a 10 percent evaluation is warranted in 
cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.

A 20 percent evaluation is assigned in cases of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

A 40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
warranted for diastolic pressure predominantly 130 or more.

Here, as indicated, the veteran has not been shown to have 
diastolic pressure over 110, or systolic pressure over 200. 
Thus, assignment of a 20 percent evaluation is not justified.

Accordingly, the claim for an initial evaluation in excess of 
10 percent for service-connected hypertension must be denied.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a claimed bilateral eye disorder, to 
include as secondary to the service-connected hypertension is 
denied.

Service connection for a claimed stomach disorder is denied.

An initial evaluation in excess of 10 percent for the 
service-connected hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


